CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No. 333-151426, 333-39005, and 333-39007 on FormS-8, Registration Statements No.333-79557, 333-91956, 333-121141 and 333-39003 on FormS-8, as amended by post-effective Amendment No.1 to each such registration statement, and Registration Statement No.333-67610on FormS-8, as amended by post-effective Amendments No.1 and No.2 to such registration statement, of our report, dated February18, 2011, relating to the consolidated financial statements and financial statement schedule of Intermec,Inc. and the effectiveness of Intermec,Inc.’s internal control over financial reporting, appearing in this Annual Report on Form10-K of Intermec,Inc. for the year ended December31, 2010. /s/ Deloitte & Touche LLP Seattle, Washington February18, 2011
